Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 1 of 47

AFF|DAVIT QF SERVICE

UN|TED STATES D|STR|CT COURT
Southern District of New York

Index Number: 18~CV-8250 (JSR) Date Filedl

Plaintiff:

Mnk|evoss Capila| Fund, LLC,
vs.

Defendant:

Charies Shrem,

For: Seena Forouzan
The Meade Fin'n P.C.

Received by A`l'|'ORNEYS LEGAL SERV|CES, iNC. on the 19th day of October, 2018 at 2:32 pm to be served on BANK OF

AMER|CA CORPORAT|ON, Attn: Legal Department, 100 N. Tryoéi,ZSuite 170, Char|otte, NC 28202. |, wend¥ L v

service by delivering a true copy of the COVER LETTER FROM COUNSEL TO BANK OF AMER|CA CORPO ION, EV|DENCE
PRESERVAT|ON LETI`ER, AND ORDER OF A`|'l'ACHMENT in accordance with state statutes in the manner marked below.

(X) coRPoRATE sERvicE: ay serving David Walla¢e as
Bankinq Officer g

( )L|M|TED L|AB|LlTY COMPANY/LIM|TED PARTNERSH|PZ By Serving as

 

( ) GOVERNMENT AGENCY: By serving as
( ) NON SERV|CE: For the reason detaiied in the Comments below_

COMM ENTS:

 

 

 

 

t certify that l have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made. Under the penalties of perjury, | declare that l have read the foregoing affidavit and that the facts stated in it are true.

 

PRocEss sERv # "/ a
Appointed in accordance with State Statutee

ATTORNEYS LEGAL sERvIcEs, iNc.
617 East Washington St.
NoT)RY PuBLlc ) d n

 

 

Orlando, FL 32801
(407) 839-4644

 

FlUTH HEYNOLDS
NOTAF\Y FLJBL|C our Job serial Number: 2018007322
Mecklenburg County

Norin Caro|ina
My Commission Expires March 31 , 2021 cwyngmo1992_2oia naviqu swing inc. -Pmmse~ersroomoxvs.og

 

 

 

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 2 of 47

AFF|DAV|T OF SERV|CE

UN|TED STATES D|STR|0T COURT
Southem Distn`ct of New York

|ndex Numbefi 18-CV-8250 (JSR) Date Filed§

Plaintiff:

Winklevoss Capital Fund, LLC,
vs.

Defendant:

Charles Shrem,

For; Seena Forouzan
The Meade Firrn P.C.

Received by ATTORNEYS LEGAL SERV|CESl |NC. on the 19th day of October, 2018 at 2132 pm to be served on BANK OZK C/O
GEORGE GLEASON, CH\EF EXECUT|VE OFFlCER, 17901 Chenz Rd;kway, Little Rock, AR 72223. i,

v A, , being duly sworn, depose and say that on the day of _Q_g£gLL, 20 _l$_ at _L[_: .m., executed
service by delivering a true Copy Of the COVER LETTER FROM COUNSEL TO BANK OZK, EV|DENCE PRESE VAT|ON LETTER,

AND ORDER OF ATTACHMENT in accordance with state statutes in the manner marked below;

09 CO PORATE SERV|CE: By servin gimb¢r'lz 1 igm¢&.as

4,*\¢11~`( (¢>M.¢ c
( ) LlMlTED L|AB|L|TY COMPANY/LIM|TED PARTNERSH|PZ By S€Nil'lg 88

 

( ) GOVERNMENT AGENC¥: By serving as
( ) NON SERV|CE; For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

l certify that l have no interest in the above actionl am of legal age and have proper authority in the jurisdiction in which this service
was made. Under the penalties of perjury, | declare that l have read the foregoing affidavit and that the facts stated in it are true.

PROCESS SERVER #
Appointed in accordance with State Statutes

A'¥TORNEYS LEGAL SERV|CES, |NC.
617 East Washington St.

#2

Orlando, FL 32801

(407) 839-4644

Our Job Seria| Number: 2018007326

  

Copyright 0 1992-2018 Daubaso Services. |nc. - Process Serve\*s Too|box VB.Og

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 3 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 1 18 CV 8250

 

vs P/ainrirf
cHARLEs sHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 10011

deponent Served Cover Letter from Counse| to Bank Ozk; Evidence Preservation Letter; Attachment Order dated
October 2, 2018.

on Bank Ozk , a domestic corporation, c/o Nationa| Registered Agents, |nc., Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) persona||y.

Description of Person Served:
Gender: Fema|e

Skin: |ndian

Hair: B|ack

Age : 35 - 50 Yrs.

Height: 5' 4" - 5' 8"

Weight 1131-160 Lbs.

Other: G|asses

Sworn to before me `

 

 

 

 

/ / Nicho|ai Granados

NOTARY PUBL|C Llcense No.2028666
GABR|ELA GAL|NDO
NOTAR¥ PuBLlC STATE OF NEW YORK
QUEENS COuNTY
Llc. # 01<3A6187899
COMM EXP. 6/02/2020

Serving By |rving, |nc. | 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 4 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

 

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 2 18 CV 8250

CHARLES SHREM

vs Plaintiff

Defendant

 

State of New York }
County of New York} ss.:

AFF|DAV|T OF SERV|CE

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York

That on 10l22l2018 at 9:40 AM at 11 1 Eighth Avenue, 13th Floor, New York , NY 10011

deponent served Cover Letter from Counse| to Branch Banking and Trust Company; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on Branch Banking and Trust Company , a domestic corporation, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally

Description of Person Served:
Gender: Fema|e

Skin: |ndian

Hair: B|ack

Age : 35 - 50 Yrs.

Height: 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other: G|asses

Sworn to before me this

 

NOTARY PUBL|C

GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY
L|C. # 01GA6187899
COMM EXP. 6/02/2020

/

Nicho|ai Granados
License No.2028666

Serving By |rving, |nc. | 233 Broadway, Suite 2201 [ New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 5 of 47

AFF|DAVIT OF SEF|V|CE

UN|TED STATES DlSTR|CT COURT
Southern District of New York

 

index Number: 18-CV-8250 (JSR) Date Filed:

Plaintiti:

Vihnklevoss Capital Fund, LLC,
VS.

Defendant

Charles Shrem,

For: Seena Forouzan
The Meade Firm P.C.

Fleceived by A'lTORNEYS LEGAL SERV|CES, |NC. on the 1ch day of October, 2018 at 2:32 pm to be served on BRANCH
BANKlNG AND TFiUST COMPANY C/O CT COFiPOFlATiON SYSTEM, REG|STERED AGENT, 160 Mine i_ake Ct., Suite 200,
` Raiei`gh; NC'-27‘615. i, E¢~I¢'.F'Q&'~ u~. g¢gg¢ ~-- ;-beingdel-yewem,-depese'andeey~that¢eethe-¢¢_day~$_d__
201§_ at j_:o‘$ P.m., executed service by delivering a true copy of the COVER LETTEFi FFiOM COUNSEL TO
BFiANCH BANKiNG AND TRUST COMPANY, EViDENCE PRESEFiVAT|ON LETTEFi, AND ORDER OF ATTACHMENTin
accordance with state statutes in the manner marked below:

ECORPORATE sEavicE: By serving bl,_:q;.¢:~;r ‘Bizuvso as
F¢fl, . 6 how

 

as

 

( ) L|M|TED L|AB|L|TY COMPANY/L|M|TED PARTNERSH|P; By serving

 

( ) GOVERNMENT AGENCY: By serving as

( ) NON SERV|CE: For the reason detailed in the Comments below.
COMMENTS:

 

 

 

 

l certify that l have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made Under the penalties of perjury, | declare that l have read the foregoing afiidavit and that the facts stated in lt are true.

 

Subscribed and Sworn to before me on the Z_Z"°\day ER # ’J /»' °
Of O¢_*v\,e,~ , zol€ by the affiant who is om,,~* .

personally known to . "\.\\‘ .{ *»%
\ \f ma 0
w th *@'s’<'>“"@:¢at

 
   

ORNEYS LEGAL SERV|CES, |NC.

 

NOTAHWBUC K€ll}j ©¢Lacmz :i" §§sz #127 East Washington St.
a me f 3:::,"::;.::::8°1
» és".,,.¢OU \O xi
`%`@5”~8~»"“;:}` Our Job Seriai Number: 2018007323
'”'"M»O.HM

Copyright © 1992-2018 Database $ervl`ces. |nc. - Process Server's Too|box V8.0g

____,-._._ _._._-»,__ »» -

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 6 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW VORK

WlNKLEVOSS CAP|TAL FUND, LLC CASE NO. 1 18 CV 8250

 

vs Plaintlff
CHARLES SHREM

Defendant _

 

AFF|DAVlT OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is note party herein, is over 18 years of age and resides in the state of New York,
That on 10/22/2018 at12:15'PM at One Commerce Ptaza, 99 Washington Avenue, Suite 805-A, Aibany, NY 12210

deponent served Cover Letter from Counsei to bitFlyer USA, inc.; Evidence Preservation Letter; Attachment Order
dated October 2, 2018.

on bitFlyer USA, lnc. . a domestic corporation, c/o lncorp. Services, lnc., Registered Agent,

by delivering thereat a true copy of each to Jetf Dudwolre (authorized to accept service) personaily.

Qe§_qr_ipt]gn of Person Serv§d:
Gender : Nia|e

Skin : White

Hair: Dk. Blonde

Age : 36 - 50 Yrs.

Height : 5‘ 9" - 6‘ 0"

Weight :131-160 Lbs.

Other:

Sworn to before me this
023 mp day of October, 2018

  
  

VERA B. RAY
Not 'Pubiic - State ct New York
"°TA“Y P°BL'°Aibany County NO. 01 nA6133233

Commission Expires on 09-12-¢§200"~[

Servin By irvingl lnc. i 233 Brcadway, Suiiri 2201 | New York, NY10279
ew York liy Dept. of Consumer Aiialrs it|ccnse No. 0781180

 

--\-.--.---'-4."-¢-,.-=-,41~.1.4.....~,.. . ..

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 7 of 47

AFF|DAV|T OF SERV|CE

UN|TED STATES DlSTR|CT COURT
Southern District of New York

 

ind ' - -
ex Number. 18 CV 8250 (JSR) Date Fiied:

Plaintiff:

Winklevoss Capital Fund, LLC,
VS.

Defendant;

Charles Shrem,

For: Seena Forouzan
The Meade Firm P,C.

Received by ATTOFlNEYS LEGAL SERV|CES, |NC. on the 19th day of October, 2018 at 2232 pm to be erved o B A\( |NC C/O
ANTHONV GALL|PPI, REG|STEREDLAGENT, 8000 Avalon ._ . ' 30_0, Al r GA 3000°. i,

, being duly sworn, depose and say that on the ay of , 20 § at ' '
service by delivering a true copy of the COVER LETTER FFiOM COUNSEL TO B|TPAY, |NC., EV|DENCE PRE EHVAT|ON

LETTEFil AND ORDER OF A'|'i'ACl-lMENT in acoordanc with state statutes in the manner marked below:
93 BRPORCTE ZERVF_:E; By serving z Wb §AOV{' as ,

 
 

v v

( ) L|M|TED L|AB|L|TY COMPANY/L|M|TED PARTNERSH|P: By serving as

 

( ) GOVERNMENT AGENCY: By serving as
( ) NON SEFiV|CE: l'-'or the reason detailed in the Comments below.
COMMENTS:

 

 

 

 

l certify that l have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made Under the penalties of perjury, l declare that l have read the foregoing affidavit and that the facts stated in it are true.

°%/A£~&L/

 

/ byrne affiant whoi comm

Subsc‘ a d_S to re me on th v%:;:' PnocESS sEFivEFi# 2
of t UW

 

),, Appointed in accordance with State Statutes
pe'$°“a"y k"°W" t° me Wi¢...D(/c,"'o vs L cAi. sEnvicEs iNc
. )`Oa/v’__ `g\` `» 'l, '¢$¢ 6 ATT°RNE E s '
/DJVM )Q:'D §g_a`\\° M*",,QL'¢, 617 East washington si.
TARY PUBLIC z 5 express ‘-= Z #2

§ Z GEORG|A 5 ‘_-° Orlando, FL 32801

-’-= =., ~Ov~ 1‘- 295 § § (407) sas-asu

z 0 ’r,' h \ `\` -\ "`

’o,<° " UB" “` “` ~` our Job serial Number: 2018007325

Oopyright © 1992-2018 Databaso Sor\a`ces, hc. - Process Servor‘s Toolbox VB.Og

ease managers Saienaisesnai 11/01/18 Page 8 Of 47

FOR THE SOUTHERN DlSTR|CT OF
STATE OF NEW YOFlK

W|NKLEVOSS CAP|TAL FUND, LLC.

 

 

l
l
l
l
Plaintiff, :
l

VS. l ClVlL ACT|ON
l
l
` l
Defendant :
- ' ~ ' v * _' "BECLARA"FION'OF`AGC‘EPTANCE OF SERWCE
l \L 0‘“\'!\~9“ b M\' g declare as tollows:

1.
l am over the age cf 18 and hold the position of Aul/ A… \5*/ with

 

 

 

Y)\'l Y¢\./"l . ln this position l have been authorized by
}z`t '4’ QQ\/(( `
to accept legal documents including the below listed document(s) on behalfo T§¢ 1194le

LETTER/ORDER OF A`l'l'ACHMENT

2.
l declare under penalty of perjury under the laws of the State of

Georgia that the foregoing is true and correct.

 

 

 

 

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 9 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. : 18 CV 8250

 

vs Plainrifr
cHARLEs sHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 10011

deponent served Cover Letter from Counsel to Bitpay, |nc.; Evidence Preservation Letter; Attachment Order dated
October 2, 2018.

on Bitpay, |nc. , a domestic corporation, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally

Description of Person Served:
Gender: Fema|e

Skin: indian

Hair: B|ack

Age : 35 - 50 Yrs.

Height : 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other: G|asses

Sworn to before me this

 

22nd of O , 18
%

 

f
/ Nicho|ai Granados
NOTARY PUBL'C License No.2028666
GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY

L|C. # 01 GA61 87899
COMM EXP. 6/02/2020

Serving By |rving, lnc. | 233 Broadway, Suite 2201 l New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-CV-08250-08R Document 31-2 Filed 11/01/18 Page 10 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTRlCT OF NEW YORK

wlNkl.Evoss cAPlTAl. FuNb, l.i,c ' cAsE No. z 16 cv 8250

 

vs P’ain"ff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state of New York,

That on 10/22/2018 at12:15 PM at One Commerce Plaza, 99 Washington Avenue, Suite 805-A, Albany, N¥ 12210

deponent served Cover Letter from Counsel to Bitstamp USA, lnc..; Evidence Preservatlon Letter; Attachment Order
dated October 2, 2018.

on Bitstamp USA, lnc., a domestic corporation, c/o lncorp. Services lnc., Registered Agent,

by delivering thereat a true copy of each to Jeff Dudwoire (authorized to accept service) personal|y.

Qeegrip_tlon of`PeLson` § Q[y§§;
Gender : Male

Skin : Whlte

Hair: Dk. Blonde

Age : 36 - 50 Yrs.

Height : 5' 9" - 6' 0"

Weight :131'160 Lbs.

Other :

Sworn to before mathis
aa “'D day of October, 2018

(/-@\ Q/é, A VEFlA B. RAY WMM M:VM/U ;

..................................... . \, .
NOTARY PUEUO ry Pubiic - State of New York lviari¢lvi. Bonviile
Albany County l\lo. 01 RA6133233
Commission Explres on 09-12-&0$-/

Servln 83('(|rvin .lnc. 1233 Broadway, Suite 2201 |New York.NY10279
ew vr)rk guy Dept. of Consumer Nialrs License No. 0761160

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 11 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC ' CASE NO. : 18 CV 8250

 

vs Plaintiff
CHARLES SHREM

Defendant

AFF|DAV|T OF SERV|CE

 

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodsidel New York
That on 10l22l2018 at 12:40 PM at 99 Hudson Street, 5th Floor, New York , NY 10013

deponent served a(n) Cover Letter from Counsel to Bitstamp USA, inc. ; Evidence Preservation Letter; Attachment
Order dated October 2, 2018.

on Bitstamp USA, inc. Attn: Michel Leyers, Attn: Legai Department, accepted by M. Phi|lips ,
deponent knew the person so served to be a person authorized to accept service.

Description of Person Served:
Gender: Female

Skin: B|ack

Hair: B|ack

Age: 50 - 65 Yrs.

Height: 5' 4" - 5' 8"
Weight:131-160 Lbs.

Other:

 

 

 

Nicho|ai Granados

NOTARY PUBL'C License No_2028666
GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY
L|C. # 01GA6187899
COMM EXP. 6/02/2020

 

Serving By irving, inc. [233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 12 of 47

AFF|DAV|T OF SERV|CE

 

 

 

 

 

Case: Court: County: iob:

18-Cv- United States District Court for the Southern District of NY 2740782 (18-cv-8250 GSR), Wini<levoss Capital Fund, LLC
8250 New York v. Charles Shrem}

Plaintiff / Petitioner: Defendant/ Respondent:

Winl<|evoss Capital Fund, LLC Charles Shrem

Received by: For:

One Source Prccess, inc. The Meade Firm P,C.

 

 

To be served upon:
Bittrex incorporated c/o The Ccrporation Trust Company

 

 

 

l, Denorris Britt, being duly sworn, depose and say: | am over the age of18 years and note party to this action, and that within the
boundaries of the state Where service was effected, ivvas authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name l Address: Arny Mci.aren, 1209 N Orange St, Wiirnington, DE 19801
Manner of Service: Authorized. Oct 22, 2018l 12:30 pm ED`i'

Documents: Cover Letter from Counsel to Bittrex lncorporated; Evidence Preservation Letter; Attachment Order dated
October Z, 2018. (Recelved Oct 19, 2018 at 9:1 iam EDT)

Additional Comments:
1) Successful Attempt: Oct 22, 2018, 12:30 pm EDT at 1209 N Orange St, Wi|mirigton, DE 19801 received by Amy lvicl_aren. Age: 30; Ethnicity:
Caucasian; Gender: Female; Weight: 130; Height: 5‘5"; Hair: Brovvn; Relationship: Prccess Agent; Authorized to accept

Subscribed and sworn to before me by the affiantwho is

 

 

 

r""~' l \ person y own to me.
\/\ i v\l? iii /
Denorris Britt Date
Notary public
One Source Process, inc. § O\`}~:i it \%)
800~668'5443 Date ` \ vCi)mmission Expires

 

KEVFN UUNN
` NOT._’&I€Y,PUHLE{T
bT:'&TE“()P DELAi/VARE
insider haynes September 1.4, 2020

 

i\'i}.' L"oni n

 

 

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 13 of 47

AFFroAvi`r‘oF aEercE

UN|TED STATES DlSTR|CT COURT
Southern District of New York

index Number: 18-CV-8250 (JSR) Date Filed'.

Plaintiff:

Winklevoss Capita| Fund, LLC,
vs.

Defendant:

Charles Shrem,

For: Seena Forouzan
The Meade Firm P.C.
Received by ATTORNEYS LEGAL SERV|CES, |NC. on the 19th day of October, 2 18 at 2:32 pm to be served on CENTENN|AL
BANK ATTN: TRACY M. FRENCH 620 Chestnut Street, Conway, AR 72032. l, _ALJM,_, being duly sworn,
depose and say that on the d day of _ML 20_§2_ at _rg_: 31 .m., executed service by delivering a true copy of the
COVER LE`i'l'ER FROM COUNSEL TO CENTENN|AL BANK , EV|DENCE PRESERVAT|ON LETTER. AND ORDER OF
ATTACHMENT in accordance with state statutes in the manner marked below:

(V CORPORATE SERV|CE: By serving J;g,M“¢ l ku as
__L.n_\h__£_£}j£"_¢h+ ~

( ) L|M|TED L|AB|L|TY COMPANY/LiMiTED PARTNERSH|PZ By serving as

 

 

( ) GOVERNMENT AGENCY: By serving as

( ) NON SERV|CE: For the reason detailed in the Comments below.

 

COMMENTS:

 

 

 

l certify that l have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made. Under the penalties of perjury, l declare that l have read the foregoing affidavit and that the facts stated in it are true.

 

dade

' e and Sworn§_fore me on the;\{ day PROCESS SERVER #

by the affiant WhO is ' Appointed in accordance with State Statutes

    
   
    
   

`ATToRNEYs LEGAL sERvicEs, rNc.
617 East Washington St.

#2

Orlando, FL 32801

(401) 3394644

    
   
 

Heii`i§ r';.
(‘.W$\*a riiv. comr-irs

EXP!RES; la Our Job Serial Number: 2018007327

Copyrigh101992-201B Database Servioes. lnc. - Process Server's Too|box VS.Og

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 14 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. .' 18 CV 8250

 

vs Plainrifr
cHARLEs SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 10011

deponent served Cover Letter from Counsel to Centennial Bank ; Evidence Preservation Letter; Attachment Order
dated October 2, 2018.

on Centennial Bank , a domestic corporation, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally

Description of Person Served:
Gender: Female

Skin: indian

Hair: B|ack

Age : 35 - 50 Yrs.

Height: 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other: Glasses

  

Sworn to before me th` `
22n .. 1 y v /

/ ` 7 . .
/ .` Nicho|ai Granados
/ NOTARY PUBL'C License No.2028666
GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY

L|C. # 01 GA6187899
COMM EXP. 6/02/2020

 

Serving By |rving, |nc. | 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of ConsumerAffairs License No. 0761160

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 15 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 2 18 CV 8250

 

vs Plaintiff

CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 1001 1

deponent served Cover Letter from Counsel to Charles Schwab & Co., |nc.; Evidence Preservation Letter; Attachment
Order dated October 2, 2018.

on Charles Schwab & Co., lnc., a domestic corporation, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally

Description of Person Served:
Gender: Fema|e

Skin: indian

Hair: B|ack

Age : 35 - 50 Yrs.

Height : 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other : G|asses

 

, / /
/ Nicho|ai Granados
NOTARY PUBL'C License No.2028666
GABR|ELA GALiNDo
NOTARY PuBLic STATE oF NEW YORK
QUEENS couNTY

L|C. # 01GA6187899
COMM EXP. 6/02/2020

Sworn to before me this /

 

Serving By |rving, |nc. | 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 16 of 47

AFF|DAV|T OF SERV|CE

 

 

 

 

 

Case: Court: County: job:

18-cv- United States District Court for the Southern District of NY 2740852 (18-cv-8250 (]SR), Winklevoss Capita| Fund, LLC
8250 New Yo rk v. Charles Shrem)

P|aintiff / Petitioner: Defendant / Respondent:

Winklevoss Capita| Fund, LLC Charles Shrem

Received by: For:

One Source Process, lnc. The Meade Firm P.C.

 

 

To be served upon:
Circ|e lntemet Financia|, |nc. Attn:jeremy A||aire, Attn: Noah Spaulding, Esq., Attn: Legai Department

 

 

 

|, james Buri<e, being duly sworn, depose and say: lam over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, l was authorized by law to make sen/ice of the documents and informed said person of

the contents herein

Recipient Name /Address: Rachei Nlaltz, 99 High St Ste. 1701, Boston, MA 02210
Manner of Service: Authorized, Oct 22, 2018, 10:08 am EDT

Documents: Cover Letter from Counsel to Circ|e |ntemet Financia|, |nc.; Evidence Preservation Letter, Attachment Order
dated October 2, 2018. (Received Oct 19, 2018 at 9:11am EDT)

Additiona| Comments:
1)Successful Attempt: O-
Caucasian; Gen¢ - : : ~-

   

Subscribed and sworn to before me by the a)j‘iant who is

personally no o me. _ -
/0 1534/9
lame Date /…\/ ' '

one source ac , nc. Notary /nyub"c/\% \O{H /(\/;`\/{

800:668-5448 Dat/e Commission Expires» 4 ` \

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 17 of 47

AFF|DAV|T OF SERV|CE

 

 

 

 

 

 

 

 

Case: Court: County: job:

18~cv- United States District Court for the Southern District of NY 2740868 (18-cv~8250 (}SR), Winklevoss Capital Fund, LLC
8250 New York v. Charles Shrem)

Piaintiff / Petitioner: Defendant / Respondent:

Winklevoss Capital Fund, LLC Charles Shrem

Received by: For:

One Source Process, inc. The Meade Firm P.C.

To be served upon:

Coinbase, inc. c/o CT Corporation System

 

 

i, Carios Abrego, being duly sworn, depose and say: l am over the age of 18 years and not a party to this action, and that within the
boundaries of the state Where service Was effected, i was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: Aiber't Damonte, 818 W 7th St Ste. 930, Los Angeies, CA 90017
Manner of Service: Authorized, Oct 19, 2018, 2130 pm PDT

Documents: Cover Letter from Counsel to Coinbase, inc.; Evidence Preservation Letter; Attach ment Order dated October 2,
2018. (Received Oct 19, 2018 at 9:11am EDT)

Additiona| Comments:
1) Successfui Attempt: Oct 19, 2018, 2:30 pm PDT at 818 W 7th St Ste. 930, i_os Angeies, CA 90017 received by Aibert Damonte. Age: 30;
Ethnicity: Hispanic; Gender: i\/|aie; Weight: 175; Height: 5'9"; Hair'. Browh; Eyes: Browh; Reiationship: Process intake Speciaiist - Authorized to
ac\cept \
\ Subscrihed and sworn to before me by the a]j‘iant who is
\ personally known to me,

CariosAbr§@b / é§tf / m

Nol{ary Publi

  
  

 

N/-;%? /UZ7

Date Commission Expi%es

1 n,
One Source Process, inc. jj Z(»
800-668-5448

 

 

Coumy
h Oomm harm iam a, ms

7 v “"vavvvv_‘e

 

 

 

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 18 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. I 18 CV 8250

 

vs Plaintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 10011

deponent served Cover Letter from Counsel to Coinbase, |nc.; Evidence Preservation Letter; Attachment Order dated
October 2, 2018.

on Coinbase, inc. , a domestic corporation, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personaiiy.

Description of Person Served:
Gender: Femaie

Skin: indian

Hair: B|ack

Age : 35 - 50 Yrs.

Height: 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other: Giasses

Sworn to before me this

._/

l/

Nicho|ai Granados
License N0.2028666

      

NOTARY PUBL|C
GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY
L|C. # O1GA6187899
COMM EXP. 6/02/2020

Serving By irving, inc. |233 Broadway, Suite 2201 l New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 19 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 1 18 CV 8250

 

vs Plaintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Rye Brook, New York
That on 10l22l2018 at 12:52 PM at 96 Spring Street, Floor 7, New York, NY 10012

deponent served a(n) Cover Letter from Counsel to Digital Asset Ho|dings. LLC; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on Digital Asset Ho|dings, LLC , a domestic limited liability company,
by delivering thereat a true copy of each to Michae| Go|dstein personally,

deponent knew said limited liability company so served to be the limited liability company described in said documents as said
defendant and knew said individual to be authorized to accept service thereof

Description of Person Served:
Gender: Maie

Skin: Whlte

Hair: Gray

Age : 51 - 65 Yrs.

Height : 5' 9" - 6' 0"

Weight :161-200 Lbs.

Other :

Sworn to before me this

Nicho|as DiCanio

NOTARY PUBL'C License No.1422308
GABR|ELA GALlNDO
NOTARY PUBLlC STATE OF NEW YORK
QUEENS COUNTY
Llc. # 01 GA6187899
COMM EXP. 6/02/2020

 

 

Serving By lrving, inc. | 233 Broadway, Suite 2201 l New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

 

 

 

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 20 of 47-

UNITED STATES DlSTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK

 

 

x
WINKLEVOSS CAPITAL FUND, LLC Case No.: 18 CV 8250

Plaintiff,

v. AFFIDAVIT OF SERVICE
BY FEDERAL EXPRESS

CHARLES SHREM

Defendant

x
STATE OF NEW YORK )
s.s.:)

COUNTY OF NEW YORK )

l, CHRISTINA LEE, being duly sworn depose and state that l am not a party in
this action and I am over the age of eighteen years
At the request of the law firm of The Meade Firm, P.C., Serving by Irv`mg,, lnc.
Was asked to serve a Cover Letter from Counsel to E*Trade Financial Corporation;
Evidence Preservation Letter; Attachment Order dated October 2, 2018, upon E*Trade
, financial Corpotation_
On October 22, 2018, deponent served a Cover Letter from Counsel to E*Trade
b Financiai Corporation; Evidence Preservation Letter; Attachment Order dated October 2,
t 2018, by PedEx Priority Overnight to E*Trade Financiai Corporation at Harborside 2, 200
`Hudson Street, Suite 501, Jersey City, NJ US 07311 Tracking # 773534537199. Servicc

‘ Was effectuated in this manner.

 

 

CHRISTINA LEE

Swo to before me this

22 camera Gaiindo
day Of october’ 2018 No Public, State ofNew York

tmyN<>. 016A6187899
s ` f Quaiit'lcd In Qucens County
/ f """""" ._ emission Expires 6/02/20;¢
` Noiaiy Public

Serving By irving, inc. \ 233 Broadway, Suite 2201 l New Yorl<l NY 10279
New York City Dept of Consumer Aifairs License No. 0761160

 

 

Case 1:18-Cv-08250-.]SR Document 31-2 Filed 11/01/18 Page 21 of 472

28

Fved§;tsOfii`c;aM

nddress: 6 BARCLAY STREET
NEW YORK
NY 10007
Location: AVZKN
Device ID: ~BTCUi

 

FedEx Express Package(s) ~ Dropped Uff
773534537199

:Totai Pieces: 1

§ Subiect to additional charges. See FedEx Seruice Guide
: at fedex.cum fur details. nil merchandise sales finai.

Visit us at: fedex.com
0r call 1.800.GoFedEx
1.800.463.3339

Oct 22, 2018 3:27:48 PM

 

#*#######* WEVLISiEN #*#*####**
Teii us how we’re doing
& receive a discount on your next orderl
fedex.com welistgn_or 800~398-0242
Redemption Code:

 

### Thank you *#$

 

 

10/22/2018

|i||||||lli||||ii|ii|||l|il|i|||i|l|||||||i|||||||ill

VA|V ZE|

salt ssvs ssa Wiii

HME Sn'i'N
llSLO

lHSlNUEAO A.LlElOldld

VO£

0l .LOO EZ ' El`l.L

 

97298££

_J1|211lo|1501u\r

ssaidxg
0

zHH"MH"leHHm"HHMHHM"HH

30d

il_leG

 

i/\i\li

rssz-Las (008)

ll£LO l`N A.L|!) AE|S?:|Eli`

l09 El.|.|llS ‘.LEEH.LS NOS(]nH 00Z

ileltl

Z EGlSHOEHVH

NOl.LVHOdE:lOZ) `lVIGNVNl:l EGVH.L¥S

552J1 BGFB/DCAS

ease 1:13-cv-08250-JSR Do“cdfnein lengeer~r€lied°tnL/osis>s Page 22 or 47

._‘
O

 

Sfl SBJ.Y.LS G§.L|Ni'l
GLZOL ikN )ldOA NiEiN

lOZZ El.l.ll'lS ‘AVMGVOHS 985

E:lEl(]NElS `l`l|El

BEl`l VNl.l.SlHl-lO
V.l.OdiGl NlOlHO

grist-ssa (zrz)

OVOVLBNl/QL_LSQZZ iGVO
El`l 00 l ~_l.E)N\.LOV
SLlOOZZ fillVCl clil-lS

 

After printing this iabe|:
1. Use the ‘Print' button on this page to print your label to your laser or inkjet printer.
2. Fold the printed page along the horizontal line.
3. Piace label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Use:oniy the printed original label for shippith Using a photocopy of this label for shipping purposes is fraudulent and could result in
additional billing charges, along With the Cancellation of your FedEx account number.
Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx Wiii not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide appiy. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,

attorney's fees, costs, and other forms of damage whether direct, incidental,consequentiai, or special is limited to the greater of $100 or the

authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metais, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed Within strict time limits, see current
FedEx Service Guide, 1

https://www.fedex.com/shipping/shipmentConfirmationAction.handle?method=doContinue

1/1

 

‘0’22/2‘"8 ease 1:13-cv-08250-JSR Do=cdin§'iit swaserifrled<>mhw@s Page 23 of 47

VUUV'Z3

eau save sst H

|l|l||||ll|||l||lll|||||l|l l|||ll||l|l|l||lll|l

'° W
E-l _"
oc H
?E"' M
_Il
-<L\g ZW
Z _
9- 00 m
c <O =
w D__'
m3 53 Y
522 §§ §* a
;U-\ -i> §

 

>J1l211l081501uv

lll llllll|lll |l l l |l| l | lllll |ll l l| lll l l ll l| l|ll l||

iOd

i.Lle(]

 

iN\||

issues (003)

333H

ae§e
mom"'"l
U)Im§
l'|"iCO
'<o:ug
m
2021
:zsz
>
z"’~
-i z
c._
ca g
~`|
wm r"
L`~:o' 0
§ §
-i ~u
m O
m
3 §
O
z

552J1 /SBFBlDCAS

....|
O

 

Sn S3.l.Y>‘lS G3.l.le`l
HOA N\3N

SLZOL AN
lOZZ 31|(13 ‘AVMGVOHS SSZ

H3GN3S 11l9

331 VNl.LSlHl-lO
V.LOd?Cll Nl€)lt;lO

was-ssa (ziz)

0170’713Nl/9£_L8_953 FGVO
81 00 l -lS/\MOV
QL.LOOZZ 33J_VG cl|l-lS

 

After printing this |abel:
1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
2. Fold the printed page along the horizontal line.

3. P|ace label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

Warning: Usej only the printed original label for shipping Using a photocopy of this label for shipping purposes is fraudulent and could result in

additional billing cha'rges_, along with the cancellation of your FedEx account number

Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misde|ivery,or misinformation,
unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
Service Guide app|y. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, proflt,

attorney's fees, costs, and other forms of damage whether direct, incidental,consequentlal, or special is limited to the greater of $100 or the

authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current

FedEx Service Guide t v ‘

https://www.fedex.com/shipping/shipmentConhrmationAction.handle?method=doContinue

1/1

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 24 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

'wiNKi.Evoss cAPiTAi_ FuNo, LLc cAsE No. : 1a cv 8250

 

vs Plalntiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes end says;
Deponent is riot a party herein, is over 18 years of age and resides in the state of New York,
That on 10/22/2018 at 10:50 AM at 80 State Street, Albany, NY 12207

deponent served Cover Letter from Counsel to E*'Trade Flnancial Corporatton.; Evidence Preservat|on Letter;
Attachment order dated October 2, 2018.

on E*'Trade Financial Corporatlon , a domestic corporation, c/c Corporation Service Company, Registered Agent,

by delivering thereat a true copy of each to "Jane Doe"/Legal Representatlve (authorlzed to accept service) personally

Descriotion of Person Served:
Gender: Female

Skin : Whlte

Hair: B|onde

Age : 51 - 65 Yrs.

Height: 5' 4" ~ 5' 8"

Weight :161-200 Lbs.

Other :

Sworn to before me this
334 4*Dday of October, 2018

 

1/€/’“/§£ VERA B_ RAY ..
NQTARY puBUC NOt Pub|iC - State Of New York Edward . Bowmaker
Albany County I\io. 01 FiA6133233
Commission Expires on 09-12-=30¢9~/

Servin By living |nc, 1233 Broadway, Suite 2201 | New York, NY10279
ew York ity Dept. ot Consumer Atfatrc L|cense No. 0761160

 

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 25 of 47

UNlTED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. t 18 CV 8250

Vs Plaintiff
CHARLES SHREM

Defendant
AFF|DAV|T OF SERV|CE

State of New Jersey }
County of l\/liddlesex} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state of New Jersey,

That on 10/22/2018 at 4:03 PM at 26 W Park Place, Morristown, NJ 07960

deponent served a(n) Cover Letter from Counsel to E *Trade Financial Corporation; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on E*Trade Financial Corporation, Attn: Legai Department, Attn: Kar| A. Roessner, accepted by Hayley Monsell,

deponent knew the person so served to be a person authorized to accept service.

Description of Person Served:

Gender: Female
Skin: Whlte

Hair: Brown

Age: 22 - 39 Yrs.
Height: 5’ 4" ~ 5’ 8"
Weight:100-130 Lbs.
Other:

Sworn to before me this
z? "»j.day or october, 201 s

@OL _________________________

c)vicli‘t)“`i}iii_”§iirm‘C
uomii pusuc oFiisw.m
°°"md°n Expires m

alit\lambit

Amanda Valentin

 

Serving By |rviri , lnc. l 233 Broadway, Suite 2201 l New York, N¥ 10279
New York ity Dept. of Consumer Aftairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 26 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. : 18 CV 8250

 

vs P/ainriff
cHARLEs sHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York

That On 10l22l2018 at 9:40 AM at 111 Eighth Avenue,13th Floor, New York , NY 10011

deponent served Cover Letter from Counsel to Fide|ity investments Institutional Services Company, lnc.; Evidence
Preservation Letter; Attachment Order dated October 2, 2018.

on Fide|ity investments institutional Services Company, lnc., a domestic corporation, c/o CT Corporation System.
Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally

Descrlption of Person Served:
Gender: Fema|e

Skin: |ndian

Hair: B|ack

Age : 35 - 50 Yrs.

Height: 5' 4" - 5' 8"

Weight 1131-160 Lbs.

Other : Giasses

Sworn to before me this

 

 

   

Nicho|ai Granados
License No.2028666

 

NOTARY PUBL|C
GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY
L|C. # 01GA6187899
COMM EXP. 6/02/2020

Serving By lrving, |nc_ l 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 27 of 47

AFF|DAVlT OF SERV|CE

 

 

 

 

 

 

 

Case: Court: County: job:

18-cv- United States District Court_ for the Southern District of NY 2750319 (18-cv-8250 (]SR), Winklevoss Capital Fund, LLC
8250 New York` v. Charles Shrem)

P|aintiff / Petitioner: Defendant/ Respondent:

Winklevoss Capital Fund, LLC Charles Shrem

Received by: For:

One Source Process, lnc. The Meade Flrm P.C.

To be served upon:

Fide|ity lnvestment, lnc. c/o The Co rporation Trust Company

 

 

 

|, Denorris Britt, being duly sworn, depose and say: lam over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, l was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: Amy McC|aren. 1209 N Orange St, Wi|mlngton, DE19801
Manner of Service: Authorized, Oct 23, 2018, 12:30 pm EDT

Do_cuments: Cover Letter from Counsel to Fide|ity |nvestment, lnc.; Evidence Preservation Letter, Attachment Order dated
October 2, 2018. (Received Oct19, 2018 at 9:11am EDT)

Additiona| Comments:
1) Successful Attempt: Oct 23, 2018, 12:30 pm EDT at 1209 N Orange St, Wilmington, DE 19801 received by Amy McC|aren. Age: 35; Ethnlcity:
Caucasian; Gender: Fema|e; Weight: 130; Height: 5'6"; Hair: Brown; Relationship: Process Agent - Authorized to accept;

/'
L/\

Denorris Britt Date

Notary Pub|ic f .b
One Source Process, lnc. ll 0 \/)"t) l

800-668-5448 `

 

 

 

Date Commission Expires

 

KF.VlN DUNN
w NOTARY PUBLlC
STATE OF DELAWARE
l\/ly Coniriii:isli)ii Expiri:s September 14, 2020

 

 

 

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 28 of 47

 

 

AFF|DAV|T OF SERV|CE
Case: Court: County: job:
18-cv- United States District Court forthe Southern District of NY ' 2740904(18-cv-8250(15R), Winklevoss Capital Fund, LLC
8250 New York v. Charles Shrem)

 

 

Plaintiff/ Petitioner:
Winklevoss Capital Fund, LLC

Defendant / Respondent:
Charles Shrem

 

Received by:
One Source Process, lnc.

 

For:
The Meade Flrm P.C.

 

To be served upon:
Flfth Third Bank, Attn: Greg Carmlchae|

 

 

|l jane Nel|, being duly sworn, depose and say: l am over the age of 18 years and not a party to this action, and that within the boundaries
of the state where service was effected, l was authorized by law to make service of the documents and informed said person of the

contents herein

Recipient Name /Address: Paula Zechel|a, Attn: Legai Department: 38 Fountain Square Plaza, Cincinnati, OH 45202

Manner of Service: Authorized, Oct 22, 2018, 2:54 pm EDT

Documents:

Cover Letter from Counsel to Fifth Third Banl<; Evidence Preservation Letter; Attachment Order dated October

2, 2018. (Received Oct 19, 2018 at 9:11&\"1 EDT)

Additional Comments:

1) Successful Attempt: Oct 22, 2018, 2:54 pm EDT at Attn: Legai Department: 38 Fountaln Square Plaza, Cincinnati, Ol-l 45202 received by
Paula Zeche||a. Age: 52,' Ethniclty: Caucasian; Gender: Fema|e; Weight: 145; Height: 5'7"; Hair: Brown; Re|ationship: Authorized Agent;

C'/_".£')¢_,a %\QU

lana Ne||

so "',1<:1-30 ii
Date

One Source Process, lnc.
800-668-5448

MY Commission E ‘

$ubscribed and sworn to before me by the ajj‘/‘ant who is
personally known to m .

7
/ /¢//aeéte //¢:.//" _
Notary Pub|lc
\(') ' 212ch VZ

Date

5"\'9~~ sent

Commission Expires

A"drea Rue

State at La' Notary Pubiic

fg€, Kentuc
XPires 5/12/2021

 

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 29 of 47

UN|TED STATES DiSTFiiCT COURT
SOUTHERN DlSTR|CT OF NEW YORK

wiNKLEvoss cAPiTAL FuNo, Li.c cAsE No. : 18 Cv 8250

 

vs P|aintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is riot a party herein, is over 18 years of age and resides in the state of New York,
That on 10l22/2018 at 10:50 AN| at 80 State Street, Albany, NY 12207

deponent served Cover Letter from Counsel to Fifth Third Bank.; Evidence Preservation Letter; Attachment Order
dated October 2, 2018.

on Fifth Third Bank , a domestic corporation. c/o Corporatlon Service Company, Registered Agent,

by delivering thereat a true copy ot each to "Jene Doe"/Legal Representative (authorized to accept service) personatiy.

e cri tion, " erso ed:
Gender: Fema|e
Skin: Whlte

Hair : B|onde

Age : 51 - 65 Yrs.
Height : 5’ 4" - 5' 8"
Weight :161-200 Lbs.
Other :

Sworn to before me this
673 00 day of October, 2018

 

 

 

 

tary Publlc - State Of New York Edwa . Bowmaker
Albany County No. 01 RA6133233
Commission Expires on 09-12-0'106-!

NOTAFW PUBL|C

Serving By irvin .lnc. |233 Broadway, Suite 2201 |New Vork, NY10279
New Yoili ity Dept. of Consumer Aiialis License No. 0761 160

\/Wié’£,¢S/Q anA B. RAY ` Aw?/W' -.t

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 30 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 1 18 CV 8250

 

vs P/ainriff
cHARLEs sHREM '

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Rye Brook, New York
That on 10l22l2018 at 11:04 AM at 551 Fifth Avenue, 21st Floor, New York , NY 10176

deponent served a(n) Cover Letter from Counsel to itBit PTE, Ltd.; Evidence Preservation Letter; Attachment Order
dated October 2, 2018.

on itBit PTE, Ltd clo Ste||ar Corporate Services , a domestic corporation,
by delivering thereat a true copy of each to Rome "Doe" (Refused to Give Last Name) personally,

deponent knew said corporation so served to be the corporation described in said documents as said defendant and knew
said individual to be authorized to accept service thereof.

Description of Person Served:
Gender: Maie

Skin: Whlte

Hair: Brown

Age : 36 - 50 Yrs.

Height : 5' 9" - 6' 0"

Weight :161-200 Lbs.

Other :

Sworn to before me this

 

25%% iii/Wiii ‘M-‘

 

/ v Nicho|as DiCanio
NOTARY PUBL|C License N0.1422308
GABR|ELA GALiNDo
NOTARY PuBi_ic sTATE oF NEW YORK
QUEENS cOuNTY

L|C. # O1GA6187899
COMM EXP. 6/02/2020

Serving By irving, inc. | 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 31 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 2 18 CV 8250

 

vs Plaintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Rye Brook, New York
That on 10l22l2018 at 10:21 AM at First Avenue and 44th Street, 1 United Nations Plaza, New York , NY 10017

deponent served a(n) Cover Letter from Counsel to JP Morgan Chase Bank, N.A.; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on JP Morgan Chase Bank, N.A., Attn: Legai Department, a domestic corporation,
by delivering thereat a true copy of each to Nancy "Doe" (Refused to Give Last Name) personally,

deponent knew said corporation so served to be the corporation described in said documents as said defendant and knew
said individual to be authorized to accept service thereof.

Description of Person Served:
Gender: Fema|e

Skin: B|ack

Hair: Brown

Age : 36 - 50 Yrs.

Height: 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other :

Sworn to before me this

_ /,lai/iaia §~1 m
/ ) Nicho|as DiCanio

NOTARY PUBL'C License No.1422308
GABR|ELA GALlNDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY
L|C, # 01 GA6187899
COMM EXP, 6/02/2020

 

 

Serving By |n/ing, lnc. ] 233 Broadway, Suite 2201 | New ¥ork, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 32 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 1 18 CV 8250

 

vs plaintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 10011

deponent served Cover Letter from Counsel to JP Morgan Chase Bank, N.A.; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on JP Morgan Chase Bank, N.A. , a domestic corporation, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally

Description of Person Served:
Gender: Fema|e

Skin: indian

Hair: B|ack

Age : 35 - 50 Yrs.

Height : 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other: Giasses

Sworn to before me this

 

 

  

W'

    

. """""""" Nicho|ai Granados
NOTARY PuBLic License No.2028666
cABRiELA cALiNDo
NoTARY PuBLic sTATE oi= NEW YORK
QuEENs couNTY

L|C, # O1GA6187899
COMM EXP. 6/02/2020

Serving By irving, inc. | 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 33 of 47

UNlTED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WINKLEVOSS CAPITAL FUND, LLC, Case No. 18-cv-8250 (JSR)

Plaintiff, AFFIDAVIT OF JOHN MASON
AND AFFIRMATION ()F SERVICE
v.

CHARLES SHREM,

Defendant

 

 

I, John Mason, declare under penalty of perjury that I served a copy of the attached (i)
cover letter, (ii) evidence preservation letter, and (iii) attachment order signed by Judge Rakoff
of the United States District Court for the Southern District of New York and dated October 2,
2018.

I personally Served these papers at 23 7 1<`€4//\\) S+ 10 2 l §A»\ F/'-»tn¢,i`gc c CA'

on DQV ‘i 41 pain , who is designated by law to accept service of
process on behalf of Kraken/Payward lnc.

l declare under penalty of perjury that this information is true.

 

Executed on 10 ii 2 3 l w t q in Berkeley, California
% John Mason

2430 5th Street, Unit F
Bcrkeley CA 94710
510-647-3700

 

t ' ¢ . l
Case 1:18-cv-08250-.]SR Document 131-2 Fl|ed 11/01/18 Page 34 of 47 t

UN|TED STATES DlSTR|CT COURT
.§OQTHERN DlSTR|CT OF NEW YORK

`wiNKi.evoss cAPirAi. i=uNo, i.i.c ` ' . cAsE No. : 13 cv 8250

 

 

vs Plaintiff

CHARLES SHREM

defendant

 

AFFiDAVlT OF SERViCE

State ot New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state of New York,
That on 10/22/2018 at 12:15 PM stone Commerce Plaza, 99 Washlngton'Avenue, Suite 805-A, Albany, NV 12210

deponent served Cover Letter from counsel to LocaiBitcoins USA, lnc.; Evidence Preservat|on Letter; Attachment
Order dated October 2, 2018.

on i.ocalBitcoins USA, lnc., a domestic corporation, o/o UFtS Agents, lnc., Registered Agent,

by delivering thereat a true copy of each to Jeff Dudwolre (authorized to accept service) personally,

_e_c_iD 5 ~r'p_ticri_et£etseil§ecie.d:
Gender: Maie

Skin : Whlte

Hair: Di<. Blonde

Age : 36 ~ 50 Yrs.

Height : 5' 9" - 6' 0"

weight :131-160 Lbs. _

Other :

Sworn to before me this
026? ”‘iiay of october, 2018

_\/`€/\ a/é’@` anA B. FiAY £ LY‘ '
No Public- State of New York Ma M. BOnvllle

NOTARY PUBL'°. Aibany county ~No. 01 nA6133233
Commission Expires on 09-12- &OoL/

 

Serving Ei§{lrvlii%l inc. 1233 Broadway. Suite 2201 | New York, NY10279 ,
New one lty Dept. of Consumer Affairs i,|nrinso No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 35 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. 2 18 CV 8250

 

vs Plaintiff
cHARLEs sHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York

That Or'i 10l22l2018 at12:01 PM af 632 Broadway, Lobby, New York , NY 10012

deponent served a(n) Cover Letter from Counsel to Nobie Markets, LLC; Evidence Preservation Letter; Attachment
Order dated October 2, 2018.

on Nobie Markets, LLC, a domestic limited liability company,
by delivering thereat a true copy of each to Richard Kadiick personally,

deponent knew said limited liability company so served to be the limited liability company described in said documents as said
defendant and knew said individual to be authorized to accept service thereof.

Descriptlon of Person Served:
Gender: i\/|ale

Skin : White

Hair: Gray

Age : 51 - 65 Yrs.

Height : 5' 9" - 6' 0"

Weight :161-200 Lbs.

Other :

Sworn to before me this

 

 

 

 

Nicho|ai Granados

NOTAR¥ PUBUC License N0.2028666
GABR|ELA GALiNDO
NOTARY PuBLlc sTATE OF NEW YORK
QUEENS COuNTY
Lic. # 01GA6187899
COMM EXP. 6/02/2020

Serving By lrving, inc. | 233 Broadway, Suite 2201 [ New York, NY 10279
New York City Dept. of ConsumerAffairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 36 of 47 ‘

 

 

 

 

 

 

 

AFFiDAVlT OF SERV|CE
Case: Court: \ County: job:
18~cv~ United States District Court for the Southern District of NY 2740928 (18-cv-8250 (iSR), Winklevoss Capital Fund, LLC
8250 New York v. Charles Shrem)
P|aintiff / Petitioner: _ Defendant / Respondent:
Winklevoss Capital Fund, LLC Charles Shrem
Received by: For:
One Source Process, lnc. The Meade Firm P.C.
To be served upon:
The PNC Financial Services Group, lnc.

 

 

 

|, john Oshea, being duly sworn, depose and say: l am over the age 0f18years and not a party to this action, and that within the
boundaries of the state where sen/ice was effected, | was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address: Redenna Crockett, PNC Legai Department: 300 5th Ave, Pittsburgh, PA 15222
Manner of Service: Authorized, Oct 22, 2018, 9:50 am EDT

Documents: Cover Letter from Counsel to The PNC Financial Services Group, lnc.; Evidence Preservation Letter; Attachment
Order dated October 2, 2018. (Received Oct 19, 2018 at 9:11am EDT)

Additional Comments:

1) Successfu| Attempt: Oct 22, 2018, 9:50 am EDT at PNC Legai Department: 300 5th Ave, Pittsburgh, PA 15222 received by Redenna Crockett.
Age: 40; Ethnlcity: African American; Gender: Female; Weight: 160; Height: 5'10"; Hair: Brown; Re|ationship: Process Service Clerk; Authorized
to accept

$ubscribed and sworn to before me by the affiant who is

  
    

 

 
 
  

 
  
 

personally known to me.
/\./' » /c//zz’z'W/Z F PENNSYLVA\.}L\.A
john Osh?é/V Date lt ‘ ltd ~ ' \' Notar‘/
Notary Pubiic Anna\\/i_\/eritimigio. Wnsh.`p

New Sewic\<\ev`i° 1

One Source Process, lnc. /W;ZQ'Q@]£ nom if Qouni;y

800-668-5448 v - ~ ' es
Date M Qp<gnrrri$sisim&

 

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 37 of 47

UN|TED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC CASE NO. j 18 CV 8250

 

vs Plaintiff
cHARLEs sHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of New York} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in Woodside, New York
That on 10l22l2018 at 9:40 AM at 111 Eighth Avenue, 13th Floor, New York , NY 10011

deponent served Cover Letter from Counsel to Po|oniex, LLC; Evidence Preservation Letter; Attachment Order dated
October 2, 2018.

on Po|oniex, LLC , a domestic limited liability company, c/o CT Corporation System. Registered Agent,

by delivering thereat a true copy of each to Nora Dindyal (authorized to accept service) personally,

Description of Person Served:
Gender: Female

Skin: indian

Hair: B|ack

Age : 35 - 50 Yrs.

Height : 5' 4" - 5' 8"

Weight :131-160 Lbs.

Other: Giasses

Sworn to before me this

 

  

Nicho|ai Granados
License N0.2028666

    

NOTARY PUBLIC
GABR|ELA GAL|NDO
NOTARY PUBL|C STATE OF NEW YORK
QUEENS COUNTY
L|C. # 01GA6187899
COMM EXP. 6/02/2020

Serving By |rving, lnc. | 233 Broadway, Suite 2201 | New York, NY 10279
New York City Dept. of Consumer Affairs License No. 0761160

Case 1:18-cv-08250-.]SR Document 31-2 Fl|ed 11/01/18 Page 38 of 47
AFF|DAV|T OF SERV|CE

 

Case: Court:
18-cv- United States District Court forthe Southern District of
8250 New York

 

County:
NY

 

job:
2740923 (18-cv-8250 (|SR), Winklevoss Capital Fund, LLC
v. Charles Shrem)

 

Piaintiff/ Petitioner:
Winklevoss Capital Fund, LLC

Defendant / Respondent:
Charles Shrem

 

Received by:
One Source Process, lnc.

 

For:

The Meade Firm P.C.

 

To be served upon:
TD Ameritrade, Attn: Legai Department

 

 

 

|, Thomas Gorgen, being duly sworn, depose and say: l am over the age of 18 years and not a party to this action, and that within the
boundaries of the state Where service was effected, l was authorized by law to make service of the documents and informed said person of

the contents herein

Recipient Name / Address:
Manner of Service:
Documents:

2018. (Received Oct 19, 2018 at 9:11am EDT)

Additional Comments:

Kathy Rasumussen. 208 5108th Ave, Omaha, NE 68154
Authorized, Oct 22, 2018, 10;45 am CDT
Cover Letter from Counsel to TD Ameritrade; Evidence Preservation Letter; Attachment Order dated October 2,

1) Successful Attempt: Oct 22, 2018, 10:45 am CDT at 208 S 108th Ave, Omaha, NE 68154 received by Kathy Rasumussen. Age: 45; Ethnlcity:
Caucasian; Gender: Fema|e; Weight: 150; Height: 5'7"; Hair: B|ond; Re|ationship: Paralega| - Authorized to Accept;

/”/o?»?/.Q'@/§°

/Date/

%»W /éa.

Thomas Gorge.i/

One Source Process, inc.
800-668-5448

$ubscribed and sworn to beer me by the ajj’iant who is
personal/y known to me.

7%@'(

Notary Pub|ic

/U/))/gv/r

Date

' @'/oi.
,q?}/g//}a a/

Commission Expires

GENERAL NOTAR¥ - State ot Nebraska
MARIE HOELT|NG
- ' - My Comm. Exp. March 14. 2021

 

 

 

 

o'iéi ’VD day of October. 2018

Case 1:18-cv-08250-.]SR Document 31-2 Filed 11/01/13 Page 39 of 47

unwise srATEs oisrnicr coui=rr
sou'rHEnN ois'ri=iicr oF NEW voi=ii<

wiNKLEvoss cAPirAi. FuNo, i.i.c ` ` " cAsE No. : ia cv 8250

vs plaintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of Aibany } ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state of New Vork,
That on 10/22/2018 at 12:15 PM at 99 Washington Avenue, Suite 805-A, Albany, NY12210

deponent served Cover Letter from Counsel to TD Ameritrade, lnc.; Evidence Preservetiorr Letter; Attachment Order
dated October 2, 2018.

on TD Ameritrade, lnc., a domestic corporation, c/o incorporating Services, Ltd., Registered Agent,

by deilvering thereat a true copy of each to Jeff Dudwolre (authorized to accept service) personally.

Descripi_'igg_c_)'_i_§er_son §erveg:
Gender: Maie

Skin : White

Hair: Dk. Blonde

Age '. 36 - 50 Yrs.

Height : 5' 9" ~ 6' 0"

Weight :131-160 Lbs.

Other:

 

Sworn to before me this

~ ........ vEFiA e. RAY WMf M 541/10#%§-)

otary Pub|ic ~ State of New York Mary M. Bonvilie
Albany County i\io. 01F1A6133233
Commission Expires on 09-1 2-0'10<9~/

 
   

Mbit

NOTARY PUBL|

Servin By irvin ,lnc_ |233 Broadway, Suite 2201 iNew York, NY10279
sw Yuiiiv ity Dept. of Consumer Atieirs License No, 0761160

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 40 of 47

AFF|DAV|T OF SERV|CE

UN|TED STATES DlSTR|CT COURT
Southern District of New York

index Number: 18-CV-8250 (JSR) Date l'-'iled:

Plaintiff:

Winklevoss Capital Fund, LLC,
vs.

Defendant:

Charles Shrem,

For: Seena Forouzan
The Meade Firm P.C.

Received by AT|'ORNE¥S LEGAL SERV|CES, |NC. on the 19th day oi October, 2018 at 2;32 pm to be served on WELLS FARGO
BANK, NAT|ONAL ASSOC|AT|ON C/O CORPORAT|ON SERV|CE COMPANY, REG|STERED AGENT, 2626 Gienwooci Avenue,

Suite 550, Raieigh, NC 27608. i, EQ».J M. g¢&-- ,- beingde sworn,'depose and say that on the 22, day of
Qc.'(‘ , 20_]& at l_*L:j_'}_[_>.m., executed service by delivering a true copy of the COVER LETTER FROM COUNSEL TO

WELLS FARGO BANK, NAT|ONAL ASSOC|AT|ON, EV|DENCE PRESERVATiON LETTEFi, AND ORDER OF ATTACHMENT in
accordance with state statutes in the manner marked below:

CORPORATE SERV|CE: By serving j~_-}M§LLAM¢B§§_ as
_LMG&MLCQM@NY

§
( ) LlMlTED L|AB|L|TY COMPANY/L|M|TED PARTNERSH|P.' By Serving as

 

( ) GOVEFiNMENT AGENCY: By serving as
( ) NON SERV|CE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

l certify that l have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made. Under the penalties of perjury, l declare that l have read the foregoing affidavit and that the facts stated in it are true.

 

 

of O¢’rc.loer

Subscribed and Sworn to before me on the 2’?_
ZOI‘§ by the affiant who i§"“

   
  
 

       

 

personally known e. ;*")/_,

, id§?> :§£; onNEvs LEGAL sEnvrcEs, lNc.

» " 1 = g 617 East Washington St.

No'rARY//eOBLic ;Q,\U D; Laij § § g #2
EX{>: _z ` 2 \ § . Orlando, FL 32801

§ % §*»,,fz,»,;.;jug\.§,c.f-"~§’ (407) 339.4644

¢°,l "¢lnuoul `
'-,<`,: Cou\~\‘d Our Job serial Number: 2018007324
"”nmlu\

Copyright © 1992-2018 Daiabase Services. lnc. - Process Server‘s Too|box V8.(ig

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 41 of 47

AFF|DAV|T OF SERV|CE

UN|TED STATES DlSTR|CT COURT
Southern District of New York

index Number: 18-CV-8250 (JSR) Date i'-'iled:

Plaintiff:

Winklevoss Capital Fund, LLC,
vs.

Defendant:

Charles Shrem,

For: Seena Forouzan
The Meade Firm P.C.

Received by AT|'ORNE¥S LEGAL SERV|CES, |NC. on the 19th day of October, 2018 at 2;32 pm to be served on WELLS FARGO
BANK, NAT|ONAL ASSOC|AT|ON C/O CORPORAT|ON SERV|CE COMPANY, REG|STERED AGENT, 2626 Gienwooci Avenue,

Suite 550, Raieigh, NC 27608. i, EQ».J M. g¢&-- ,- beingde sworn,'depose and say that on the 22, day of
Qc.'(‘ , 20_]& at l_*L:j_'}_[_>.m., executed service by delivering a true copy of the COVER LETTER FROM COUNSEL TO

WELLS FARGO BANK, NAT|ONAL ASSOC|AT|ON, EV|DENCE PRESERVATiON LETTEFi, AND ORDER OF ATTACHMENT in
accordance with state statutes in the manner marked beiow:

CORPORATE SERV|CE: By serving j~_-}M§LLAM¢B§§_ as
_LMG&MLCQM@NY

§
( ) LlMlTED L|AB|L|TY COMPANY/L|M|TED PARTNERSH|P.' By Serving as

 

( ) GOVEFiNMENT AGENCY: By serving as
( ) NON SERV|CE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

l certify that l have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this service
was made. Under the penalties of perjury, l declare that l have read the foregoing affidavit and that the facts stated in it are true.

 

 

of O¢’rc.loer

Subscribed and Sworn to before me on the 2’?_
ZOI‘§ by the affiant who i§"“

   
  
 

       

 

personally known e. ;*")/_,

, id§?> :§£; onNEvs LEGAL sEnvrcEs, lNc.

» " 1 = g 617 East Washington St.

No'rARY//eueuc ;Q,\U D; Laij § § g #2
EX{>: _z ` 2 \ § . Orlando, FL 32801

§ % §*»,,fz,»,;.;jug\.§,c.f-"~§’ (407) 339.4644

¢°,l "¢lnuoul `
'-,<`,: Cou\~\‘d Our Job serial Number: 2018007324
"”nmlu\

Copyright © 1992-2018 Database Services. lnc. - Process Server‘s Too|box V8.(ig

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 42 of 47

UN|TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW`YORK, _

 

 

wiNkLEvoss cAPiTAL'FuNc, LLC 4 ` cASE No. ; ia 'cv.ezso_
vs- ` ` ' Plaintiff
c_HARLEs sHREM
7 _ n Defendant
AFF|DAV|T `OF SERV|CE

=State of New York. }
County cf Albany }- ss.:

The undersigned, being d,`uiy sworn, deposes and says;
Deponent is not a party herein, is over 18 years of age and resides in the state cf New York,
That on 10}22/2018 at 10_:40:AM at `5 Sarnowski Drive', Glenviiie, N¥ 12302

deponent served a(n) C_o'ver Letter from Counsel to vTr,\.istco Bank Corp. NY; Evi_dence_Preservation Letter; Attachment
Order dated October 2, 2018a

on Tr.u_s'tco Bank Corp. NY, Attn:' Bobert..|_. Mcc'orrnick , accepted by James Mc.Carth'y, Esq.,

deponent knew the person '_s`o served to~b'e» a person authorized to accept service.

 
   

Gender: Maie .
Skin: white
Hair: Brown
Age: 51 - esv'Yr's.
Height: 5' 4" .- .5' 8"
Weight:131 -160 Lbs.
Other:

Sworn to before me this
gg“°‘day of October, 2018

rim . ,. iilisv

 

 

NOTARY PuBLic ` l ll Jeff`rey Teitel
HILARY TE|TEL
Notary Pub|ic, State of New York
QUaiifiECi in Aibai‘\y County Serving Sy irvin l rn¢_ i.zgzzamadv§y!_-$uite__azd1 [:Nisork, NY10279
No_ 01 TE50491 79 New York ity Dept. ofGonsumer‘Affairs',Lir§ense No..0761160

Commission Expires Sept. 11, 2031

CaSe 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 43 of 47

UN|TED STATES DISTRICT COURT
SOUTHERN DISTRICT O_F NE_W'YORK

 

 

W|NKLEVOSS CAP|TAL FUND, LLC v ' ' CASE NO. : 18 CV 8250
vs , Plaintiff
CHARLES SHREM
l n l vDefendantv
AFF|DAV|T O:F SERV|CE

State of New York }
County'of Aibany_} ss..:.

The undersigned, being duly sworn, deposes and.says;
Deponent is= not ya party hereiniv is over 1 8 years of age and resides in the state of New York,
That~on 10/22/2018 at10:4`0;AM at .`5-Sarnowski Drive, G|enville, NY 12302

deponent served »a'(n) Cover_Letter from Counsel to Trustco Bank Corp. NY`;, Evidence Pres'e'rlvatio,n' Letter; Attachment
Order dated October 2, 2018.

on Trusth Baniki Corp. NY c/Q Robert J,. Leonard, accepted by James McCarthy, Esq.!
deponent knew the person so served 'to be a person authorized to accept service.

_Desorigtiog of Per§"gn Served:
Gender: Maie

Skin: White

Hair: SB'rown

Age: 51 - 615 Yrs.

Height: 5' 4"\ ~ 5‘ 8"’-
Weight:131-1.§O Lbs.

Other:

Sworn to before mathis
g}"dday or October, 2018

 

 

NOTARY PUBLIC

l U Jeffrey Teitel

HlLARY TE\TEL ` n
Notary Public, State of New York 1
Q aiified in Albanv County Serving By mm _`m`_| 233 Broadwafisua? 229_1<[_~%¥0*. NY mm

U NO O1TE5049179 24 New York ity Dept. of~(=_,`;onsumer`Affa\rs License N_Q_ 0761160

Commission Expires Sept. 11, 20___

i
Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 44 of 47 §

UN|TED STATES DlSTR|CT COURT
SOUTHERN DISTRICT OF NEW YORK

wiNi<i.Evoss cAPr'rAi_ FuNc, i_i.c ` ` cAsE No. z 18 cv 3250

 

Vs plaintiff
CHARLES SHREM

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent ls note party herein, is over 18 years of age and resides in the state of New York,

That on 10/22/2018 at 10:50 AM et 80 State Street, Albany, NY 12207

deponent served Cover Letter from`Counse| to Wells Fargo Advisors Financial Network, LLC; Evidence Preservation
Letter; Attachment Order dated October 2, 2018.

on Wells Fargo Advisors Financial Network, LLC, a domestic limited liability company, c/o Corporatlon Service Company,
Registered Agent,

by delivering thereat a true copy of each to "Jane Doe"/Legal Representatlve (authorized to accept service) personally

i_J_escLiption 01 Person Served;
Gender: Female

Skin : White

Halr : Bionde

Age : 51 - 65 Yrs.

Height : 5' 4" ~ 5' 8"

Weight :161-200 Lbs.

Other :

Sworn to before me this
@<S\ 'tiey of October, 2018

tz&\ 4 §§ vein B. nAY

'~ Notary Public - State of N€W YOFK
NoTARY Puei.ic Albany County NO, 01RA6133233

Commission Expires on 09-12- 3-03[ §

 

Servir':|g B§lrvin , inc. | 233 Broadway, S`u'it<i 2201 l New York. NY10279
ew ork ity Dept. of Consumer/limits License No. 0761160

Case 1:18-CV-08250-.]’SR Document 31-2 Filed 11/01/18 Page 45 of 47

UNlTED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|;[AL FUND, LLC l CASE NO. Z 18 CV 8250

 

vs Plaintiff
CHARLES SHREM

Defendant

 

AFF|DAVlT OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn, deposes and says;
Deponent is not a party herein, is over 18 years cf age end resides ln the state of New York,
That on 10/22/2018 at 10:50 AM at 80 State Street, Albany, NY 12207

deponent served Cover Letter from Counsel to Wells Fargo Bank, National Associatlon; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on Wells Fargo Bank, National Assoclation, Attn: Legai Department, a domestic corporation, c/o Corporetion Service
Company, Flegistered Agent,

by delivering thereat a true copy of each to "Jane Doe"/i.egal Representat|ve (authorized to accept service) persona||y.

st§tietip_n__,iiet§goi 1 _n;.§,c.ty.ed;
Gender: Female

Skin: White

Hair: Blonde

Age : 51 - 65 Yrs.

Height : 5' 4" - 5' s"

Weight :161-200 Lbs.

Other :

Sworn to before me this
073 A/D day of October, 2018

i///Wb`é /Q anA e. P.AY

""""""""""""""""" C z `"`Noiary Public - State of New York
NOTARY P“BL' Aibany County No. 01 HA6133233

Commission Expires on 09~12- QQJ~/

 

Serving By irving lnc. l 233 Broadway, Suiio 2201 l New ¥0rk,NY10279
New York ity Dept. of Consumer Aiinlrs License No. 0761 160

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 46 of 47

UNlTED STATES DlSTR|CT COURT
SOUTHERN DlSTR|CT OF NEW YORK

W|NKLEVOSS CAP|TAL FUND, LLC b CASE NO. : 18 CV 8250

 

vs Plaintiff
cr-iAni.Es sHREM `

Defendant

 

AFF|DAV|T OF SERV|CE

State of New York }
County of Albany} ss.:

The undersigned, being duly sworn. deposes and says;
Deponent is note party herein, is over 18 years of age and resides in the state of New York,

That on 10/22/2018 at 10:50 AM at 80 State Street, Albany, NV 12207

deponent served Cover Letter from Counsel to Wells Fargo USA Holdlngs, lnc.; Evidence Preservation Letter;
Attachment Order dated October 2, 2018.

on Wells Fargo USA Ho|dings, lnc. , a domestic corporationl c/o Corporaticn Service Company, Registered Agent,

by delivering thereat a true copy of each to "Jane Doe"/Legai Representative (authorized to accept service) personally

Descrigtj_on_gj_l°e[sgn §§[yed:
Gender : Female

Skin : White

Hair: Blorrde

Age: 51 - 65 Yrs.

l-leight : 5' 4" - 5' B"

Weight :161-200 Lbs.

Other :

Sworn to before mathis

<>'ld 'Loday of October. 2018

.. M@Mt,é,m g vi:nA s.nA\/ 54 //{ § g

" ' Notary Public - State Of New York Lé
NOTAHV PuBLic A|bany County NO. 01FiA6133233 Edward J. owmaker

Commission Expires cri 09-_12- QOS~[

Serving By lrv_i'ng. lnc. | 283 Broadway, anita 2201 f New York, NY 10279
New York C|ty Dept. of Consumer Ailsirs License No. 0761 160

 

Case 1:18-CV-08250-.]SR Document 31-2 Filed 11/01/18 Page 47 of 47

AFF|DAV|T OF SERV|CE

 

 

Case: Court:
18-cv- United States District Court forthe Southern District of
8250 New York

County:
NY

 

job:
2750333 (18-cv-8250 (jSR), Winklevoss Capital Fund, LLC
v. Charles Shrem)

 

P|aintiff / Petitioner:
Winklevoss Capital Fund, LLC

Defendant/ Respondent:
Charles Shrem

 

Received by:
One Source Process, lnc.

 

For:

The Meade Firm P.C.

 

To be served upon:
Xapo, lnc. c/o incorporating Services, Ltd.

 

 

 

l, Granvil|e Morris, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that Within the
boundaries of the state Where service Was effected, | was authorized by law to make service of the documents and informed said person of

the contents herein

Recipient Name / Address: Christian Bowden, 3500 S Dupont Hwy, Dover, DE 19901

Manner of Service: Authorized, Oct 23, 2018, 2200 pm EDT

Documents:

2018. (Received Oct 19, 2018 at 911 1am EDT)

Additional Comments:

Cover Letter from Counsel to Xapo, lnc.; Evidence Preservation Letter; Attachment Order dated October 2,

1) Successfu| Attempt: Oct 23, 2018, 2:00 pm EDT at 3500 S Dupont Hwy, Dover, DE 19901 received by Christian Bowden, Age: 35; Ethnlcity:
Caucasian; Gender: Fema|e; Weight: 200; Height: 5'6"; Hair: Brown; Re|ationship: Authorized Agent for Service;

/Oiezl~/l

Date' l

/)./"

Granville l\/lorris

One Source Process, lnc.
800-668-5448

Subscribéd and sworn to before me by the ajiant Who is

pers lilly

OWI`l to m€.

/

Notary Pub|ic

Date

(ig`\')~i_))\ lcl\'?

l Commission Expires

 

‘ kevin nunn
' il OTARY PUB`l/.`}gp l__

i STATE or DF_LA \ -_ v

l i\/'.y Commission Expires September 14, 2020

i..
it mm .

 

